AO 91 (Revs%§e ngl,n§-Com rplOO424 Document 1 Filed on 02/26/19 in TXSD Page 1 of 2

 

United States District Court

SOUTHERN ' DISTRICT OF TEXAS
' MCALLEN DIVISION

 

UNITED STATES OF AMERICA

emma owns 6a1er
v. m§§:é:‘:§@ it UMINAL coMPLAINT

Alfredo Medina-Borja . ` principal

YoB: 1988 , FEB_ 2 5 ZBY? _
n , Case Number:
eastman _ M'191OL{65 -M

Mexico

(Name and Address ofDefenda.nt)

I, the undersigned complainant being duly `sworn state the following` 1s true and correct to the best of my
knowledge and belief. On or about ' February 23, 2019 in Starr County, in

the Southern District of ' Texas defendants(s) did,
(Track Statutory Language QfO_[)"ense) ` ~

knowing or in reckless disregard of the fact that Brenda Guadarrama-Rogel and Alejandro Said Andrews-
Miranda, both citizens and nationals of Mexico, for a total of two (2) who had entered the United States in
violation of law, did knowingly transport, or move or attempted to transport, by foot, said aliens in
furtherance of such violation of law within the United States, that is, from a location near La Grulla, Texas
to the point of arrest near La Grulla, Texas, j

in violation of Title . 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY

I timber state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

On February 23, 2019, a Border Patrol Agent discovered foot sign near La Grulla, J`exas~. Agents responded to
search and assist in tracking the foot sign. An agent then discovered six subjects hiding in a brushy area. The
subjects, upon being discovered, all fled. The agent was able to apprehend two subjects after a short foot pursuit.
A third subject was also apprehend after a secondary search. The agent recognized the third subject as a foot
guide, later identified as Alh‘edo Medina-Boija, from a previous encounter. All the subjects were found to be
illegally present in the United States

All the subjects were transported to the McAllen Central Processing Center for processing.

SEE ATTACHED:

Continued on the attached sheet and made a part of this complaint ~ -Yes [:] No

m

AFF_°vcd by Aw"`l L" carewa SignatquComp ina`t_

 

N
Jon M. Chan Senior Patrol Agent
l Swom to.before me and subscribed in my presence, Printed Name of Complainant
February 25, 2019 at |Vchllen, Texas a

 

 

Date City and State

J Scott Hacker , U. S. N|agistrate Judge -
Name and Title of Judicial Officer Signature of Ju ' `

 

 

Case 7:19-cr-OO424 Document 1 Filed on 02/26/19 in TXSD Page 2 of 2

UN|TED STATES DlSTR|CT COURT

SOUTHERN DlSTR|CT OF TEXAS
McALLEN, TEXAS

ATTAcHMENT To canuNAL coMPLAlNT:
M-19-Oq5.5 -|Vl

RE: Alfredo Medina-Borja
CONTINUATION:

Principal Statement

Alfredo Medina-Borja was read his Miranda Rights. He` understood his rights and declined to
provide a sworn statement

Material Witnesses Statement

Brenda Guadarrama-Rogel and Alejandro Said Andrews-Miranda were read their Miranda
Rights. Both understood their rights and each provided a sworn statement

Guadarrama claimed she traveled to Diaz Ordaz, Tamaulipas, Mexico where she found an alien
smuggler. Guadarrama stated that she was given directions to a house where she waited until
being taken to the river. Guadarrama claimed that she was then crossed on a raft into the United
States. According to Guadarrama,_ she crossed with four other people, a foot guide, and a rafter.
Guadarrama, claimed the foot guide told them to duck down when a helicopter was flying over
them. Guadarrama also recalled the guide telling everyone that if they got caught or the
helicopter was searching for them he would leave them. Guararrama claimed that she paid about
$1,500 (USD) and was traveling to McAllen, Texas.

Guadarrama identified Medina, through a photo lineup, as the foot guide for the group.

Andrews stated he traveled to Diaz Ordaz, Tamaulipas, Mexico with his wife. Andrews claimed
he asked around and found an alien smuggler. Andrews claimed they waited at a house until they
were taken to the river. Before crossing, the foot guide told them they needed to wear long
sleeve shirts and had to stay close together. Andrews was crossed on a raft with his wife, three
other people, a guide and rafter into the United States. Andrews stated he paid $1,500 (USD) and
had to pay an additional $5 00 (USD) when he arrived to a house in McAllen, Texas. Andrews
claimed the guide would brush out any foot sign left on the roads with his t-shirt. According to

~` Andrews, when a helicopter flew over the guide left and returned after the helicopter left.
Andrews claimed the guide told them if they get caught he would leave them stranded. Andrews
stated they continued making their way until the guide told them to duck down because there
were cameras. Immediately after, they were found and arrested by Border Patrol.

Andrews identified Medina, through a photo lineup, as the foot guide for the group.

Page 2

